Citation Nr: 1145255	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  11-06 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The appellant had Philippine Scout service from June 1946 to May 1949.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 administrative decision of a Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines (RO).  In his Substantive Appeal, the appellant requested a Board hearing; however, he did not report for a hearing scheduled in October 2011 and no good cause was shown, therefore the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant had Philippine Scout service from June 1946 to May 1949.


CONCLUSION OF LAW

The appellant did not have the requisite service to render him basically eligible for VA pension.  38 U.S.C.A. §§ 101, 107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board finds that no further action is necessary to comply with VA's duties to notify and assist the Veteran under the VCAA.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  The Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). The appellant's appeal must be denied as a matter of law.  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.  Neither the appellant nor his representative has argued otherwise.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the appellant was provided the appropriate due process by an October 2009 notification letter.

Criteria & Analysis

The appellant seeks VA nonservice-connected pension benefits.

The law authorizes the payment of a pension to a veteran of wartime who has the requisite service and who is permanently and totally disabled from nonservice-connected disability not due to the veteran's own willful misconduct.  38 U.S.C.A. §§ 1502, 1521.

"Veteran" means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Veteran of any war" means any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e).  Service as a Philippine Scout is included for pension, compensation, dependency and indemnity compensation (DIC) and burial allowances, except for those inducted between October 6, 1945 and June 30, 1947, inclusive, which are included for compensation benefits, but not for pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(a) and (b).  Active service will be the period certified by the service department.  38 C.F.R. § 3.9 (a) and (d).

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  The United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) has held that the Secretary has lawfully promulgated regulations making service department findings "binding on the VA for purposes of establishing service in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Id.

The appellant's service records reflect that he served as a Philippine Scout from June 1946 to May 1949.  A Certification of Military Service reflects that the appellant was a member of the Army of the United States from June 1946 to May 1949.  An Honorable Discharge document reflects that the appellant was a member of the Philippine Scouts and was honorably discharged in May 1949.  Given the applicable statutory and regulatory provisions recited above and the facts of this case, the Board finds that appellant does not meet the basic eligibility requirements for VA pension benefits.  Thus, the appellant's claim lacks legal entitlement under the applicable provisions.  As the law is dispositive, the claim must be denied because of the lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

The appellant's representative has asserted that the appellant was a member of the Regular Philippine Scouts, which would provide eligibility for non-service connected pension under 38 C.F.R. § 3.40(a).  However, the record clearly demonstrates that the appellant enlisted in the Philippine Scouts effective June 18, 1946.  The appellant's statement dated March 19, 2009 indicates he was in the Philippine Scouts, and his Certificate of Honorable Discharge also indicates service as a Philippine Scout.  The National Personnel Records Center and the Certification of Military Service provide by the appellant also both indicate an enlistment date of June 19, 1946.  38 C.F.R. § 3.40(b) provides that enlistment in the Philippine Scouts between October 6, 1045 and June 30, 1947 were made pursuant to Public Law 190 as it constituted the sole authority for such enlistments during that period, and that enlistments of this nature do not qualify the appellant for pension benefits.

In a September 2009 VA response to a request for information, it was determined that service documents from which to verify the appellant's active duty dates and character of discharge did not exist and are fire-related.  The Board notes that, generally, in cases where service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  As noted above, a September 2009 VA response to a request for information determined that service documents from which to verify the appellant's active duty dates and character of discharge did not exist.  However, as noted above, there is sufficient information including binding service department findings and the Veteran's own statement dated March 19, 2009 that reflect that the appellant was a member of the Philippine Scouts and that he enlisted effective June 18, 1946 which means he is not eligible for pension benefits.  38 C.F.R. § 3.40(b) (2011).  Thus, the Board finds that the appellant's argument that service personnel records should be obtained are meritless.

The Board notes that the appellant was initially determined eligible for non-service connected pension and was paid pension benefits between October 1, 2004 and September 30, 2009.  The Regional Office determined that the initial decision was clearly and unmistakable erroneous.  The RO provided notice to the appellant that his non-service connected pension benefits would be terminated, and this appeal followed.  As discussed above, the Board finds that the appellant is not legally entitled to non-service connected pension benefits.  Therefore the RO was correct in finding that the initial decision was clearly and unmistakable erroneous and entitlement to pension benefits is not warranted.  38 C.F.R. § 3.40(b) (2011).




ORDER

Entitlement to non-service connected pension benefits is not warranted.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


